Title: To Alexander Hamilton from Jeremiah Olney, 22 October 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom House Providence 22. Oct. 1790.
Sir,
Enclosed is my return of Cash for the last week, the balance of which being 555.30½ is in Specie.
I also enclose an Account of a few articles of foreign manufacture, which were in June last, soon after this office was opened, exported (not for drawback) by Messrs Brown & Francis to the Cape de Verds: from whence they have within a few days past arrived in the same vessel, and been reported by the master as returned unsold. Those gentlemen, thinking it a hardship to pay duties twice upon the same Articles, circumstanced as these are, have declined paying such as the law requires; and I have therefore taken them into possession: I wish for your directions, whether they must be sold immediately to obtain a payment of the duties, or be kept six months, when their bond for the duties on the remainder of the Cargo will become payable.
With great respect and esteem, I have the honor to be Sir, your most obedt & most hume servt.
Jereh Olney Collr
Alexr Hamilton EsqrSecretary of the Treasury.
